DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/15/2022 has been entered. Claims 47-56 remain pending in the application and claims 1-46 are cancelled. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Final Office Action mailed 09/14/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 47-56, the allowable subject matter is in the context of the claims. Specifically, the claimed limitation of the spring assembly is novel and unique. There is no mention in Weir (US PGPub 2012/0209314) of any preloaded spring assembly to inhibit/allow relative movement. There also is no input and output link in Weir to effectively drive the jaw. Weir discloses two other actuation mechanisms, the first providing a fast response/low force grasping mode actuated by pull cables, and a second providing a high clamp force mode actuated by a leadscrew actuation mechanism that includes a leadscrew driven cam. The driven cam interfaces with a mating cam surface; and the motion of the leadscrew driven cam in one direction will cause the articulated jaws to close, and the motion of the leadscrew driven cam in the reverse direction will allow the articulated jaws to open (paragraphs 57-59). The main difference between Weir and the claimed invention is that Weir’s actuation mechanisms is not driven by a preloaded spring assembly that interfaces with the device to either allow/inhibit relative movement between the input and output links. The spring assembly and the relationship between the transferred articulation force and the input/output links are not anticipated by the prior art and would not be obvious to a person skilled in the art to combine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/22/2022